Citation Nr: 1827293	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-15 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a thoracic spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Dianna Cannon, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In December 2015, the Board remanded the appeal to the RO for additional development.  These matters have returned to the Board for further appellate consideration.

In December 2015, the Board also referred to the RO the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for degenerative arthritis of the lumbar spine, noting that it had been raised by the record in a May 2012 Report of General Information.  In a January 2017 deferred rating action, the RO declined to adjudicate the new and material claim, noting that it was under remand status with the current issues on appeal.  This is incorrect as explained in the December 2015 Board remand; this issue is again referred to the RO for action. 

The issue of entitlement to service connection for a temporary total evaluation for convalescence following an April 11, 2018 surgery on the Veteran's lumbar spine has been raised by the record on VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received by VA in mid-April 2018, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. 
§ 19.9(b) (2017).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the claim for an increased evaluation for the service-connected thoracic spine disability so that the RO may first adjudicate an intertwined issue.  As noted in the 2015 Board remand, the Veteran is service-connected for the thoracic spine only.  The rating decision that granted service connection for that disorder denied service connection for a lumbar spine disorder.  The Veteran has filed a claim to reopen that denial (and subsequent denials).  The 2015 Board remand directed the RO to adjudicate this issue.  In a January 2017 deferred rating action, the RO declined to adjudicate the new and material claim, noting that it was under remand status with the issues currently on appeal.  As the Veteran and his attorney have alleged that the two disorders are from the same in-service fall and aggravate each other, remand is required to permit the RO to adjudicate the referred issue prior to determining the proper evaluation, as the thoracic and lumbar spines are now rated together.  

Second, remand is required regarding the claim for an increased evaluation for right lower extremity radiculopathy for a current examination and VA treatment records.  In an April 2018 submission, the Veteran notified VA that he was scheduled for back surgery at a VA medical center on April 11th to improve his bilateral lower extremity radiculopathy.  Those records are not associated with the claims file.  Additionally, a current examination is necessary to capture the Veteran's symptoms post-surgery.  

Regarding TIDU, that issue is inextricably intertwined with the two issues being remanded herein and is thus remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, and after adjudicating of the claim to reopen, provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disability and right lower extremity radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire(s) for the thoracic spine disorder and the radiculopathy.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the thoracic spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




